Citation Nr: 1000925	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  07-17 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder, diagnosed as depressive disorder.

3.  Entitlement to service connection for personality 
disorder.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to 
February 1965.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 2005 rating decision in which the RO, inter 
alia, denied service connection for personality disorder, 
claimed as posttraumatic stress disorder, and a November 2005 
rating decision in which the RO, inter alia, denied 
entitlement to a TDIU.  In January 2006, the Veteran filed a 
notice of disagreement (NOD) with both issues.  A statement 
of the case (SOC) was issued in April 2007, and the Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in May 2007.

In June 2009, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.

Also during the June 2009 hearing, the Veteran indicated that 
he wished to withdraw from appeal his claim for service 
connection for hepatitis C.  Hence, the only claims remaining 
on appeal are those set forth on the cover page.

The Board notes that the RO adjudicated the matter of claimed 
psychiatric disability as a single claim characterized  as 
service connection for a personality disorder, claimed as 
PTSD.  However, as reflected on the title page, the Board 
considered the appeal involving psychiatric impairment as 
encompassing all diagnosed psychiatric disorders.  The Board 
is cognizant of the recent decision of the United States 
Court of Appeals of Veterans Claims (Court) in Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court found 
that the Board erred in not considering the scope of the 
Veteran's claim for service connection for PTSD as including 
any mental disability that may reasonably be encompassed by 
the claimant's description of the claim, reported symptoms, 
and the other information of record (in that case, diagnoses 
of anxiety disorder and schizoid disorder).  Consistent with 
Clemons, and the current record, the  Board has 
recharacterized the appeal involving psychiatric impairment 
as encompassing the first three matters  set forth on the 
title page.  Moreover, because the RO's adjudication of the 
single claim has, essentially, encompassed consideration of 
the three matters identified by the Board, the Veteran is not 
prejudiced by the Board's action in this regard. 

The Board's decision addressing the claims for service 
connection for PTSD, for an acquired psychiatric disorder 
diagnosed as depressive disorder, and for personality 
disorder is set forth below.  The claim for a TDIU is 
addressed in the remand following the order; that matter is 
being remanded to the RO, via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each matter herein decided have been accomplished.

2.  The weight of the competent, probative evidence 
establishes that the Veteran does not meet the diagnostic 
criteria for PTSD.

3.  Although passive aggressive personality was noted in 
service, the Veteran's only diagnosed acquired psychiatric 
disability-depressive disorder-was first documented many 
years after service,  and the only medical opinion to address 
the question of whether there exists a relationship between 
current psychiatric symptomatology and service weighs against 
the claim.

4.  The Veteran's diagnosed personality disorder is not a 
disability for VA compensation purposes.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
4.125(a) (2009).

2.  The criteria for service connection for an acquired 
psychiatric disorder, diagnosed as depressive disorder, are 
not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2009).

3  The matter of service connection for personality disorder 
is without legal merit.  8 U.S.C.A. §§ 1110, 1131, (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a June 2003 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the claims for service 
connection, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The February 2005 RO rating 
decision reflects the initial adjudication of the claims 
after issuance of the June 2003 letter.  

Post-rating, a June 2008 letter provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  After issuance of the June 2008 letter, and 
opportunity for the Veteran to respond, the January 2009 
supplemental SOC (SSOC) reflects readjudication of the 
claims.  Hence, the Veteran is not shown to be prejudiced by 
the timing of the latter notice.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in an SOC or SSOC, is sufficient to cure a 
timing defect).

The Board notes that the Veteran has not been provided with 
notice specific to claims of service connection for PTSD 
based upon personal assault-that is, notice explaining 
alternative ways to substantiate a stressor based on personal 
assault.  However, on these facts, the Board finds that the 
Veteran is not prejudiced by the absence of such notice.  As 
explained in more detail below, the record indicates that 
there is no diagnosis of PTSD for the Veteran.  The Veteran 
was informed in the June 2003 letter that he needed to submit 
evidence of a diagnosis of PTSD to substantiate his claim.  
In the absence of a diagnosis, as will be discussed below, 
service connection for PTSD may not be granted, regardless of 
whether the occurrence of any claimed in-service stressor is 
verified..  See 38 C.F.R. § 3.304(f)(4) (2009).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of service 
and VA treatment records and the report of the October 2004 
VA examination.  Also of record and considered in connection 
with the appeal is the transcript of the Veteran's June 2009 
Board hearing, along with various written statements provided 
by the Veteran, and by his representative, on his behalf.  

The Board also notes that no further RO action in connection 
with any of matters herein decided is warranted.  The Veteran 
indicated that records existed at both the Portland Vet 
Center and the Social Security Administration.  However, in 
responses received in July 2003 and August 2008, each  
institution indicated that it had no records regarding the 
Veteran.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture.  See Mayfield, 20 Vet. App. at 
543.  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Considering the claim for service connection in light of the 
above, the Board finds that the claim must be denied because 
the preponderance of the evidence establishes that the 
criteria for service connection for any psychiatric disorder 
are not met.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f).

The Veteran's service treatment records indicate that, in 
March 1964, he was assaulted, dragged out of the top bunk, 
and kicked in the face.  He claimed he was unconscious.  On 
examination, the Veteran's left eye was completely shut with 
swelling and ecchymosis.  There was some tenderness and blood 
from the left nostril.  The impression was orbital injury and 
a history of unconsciousness.  His chart revealed passive 
aggressive personality.  An April 1964 record shows the 
Veteran was found to have a fracture of the left orbit.  In 
March 1964, he had undergone an elevation of his fracture.  
The diagnoses were simple fracture of the left orbital and 
mild brain concussion.  The Veteran was examined for 
separation in December 1964.  His psychiatric examination was 
normal, and the Veteran denied a medical history of 
depression or excessive worry and nervous trouble of any 
sort.

In October 2004, the Veteran underwent VA examination.  His 
claims file was reviewed, and the examiner noted the review.  
The examiner detailed the Veteran's medical history, 
including his 1964 assault.  The Veteran indicated that he 
had difficulty concentrating and felt somewhat depressed, 
which he felt was largely under control at this time.  He had 
sleep difficulties.  He had periods when he felt detached 
from people and his surroundings.  He experienced some 
anxiety during the past year and during this interview.  The 
Veteran described difficulties in performing and keeping 
long-term relationships and overwhelming fatigue.  The 
Veteran described the 1964 physical assault in service and 
also an earlier sexual assault.

The Veteran related his depression, sleep difficulties, 
problems concentrating, and relationship difficulties to the 
sexual and physical assaults in service.  The examiner 
indicated that the Veteran's current psychosocial functioning 
was characterized by a spotty employment history, college 
credits with no graduation, and a number of physical health 
problems.  He was able to attend to his activities of daily 
living and take care of his personal hygiene.  He had never 
been married but had several long-term relationships.  He 
claimed to have several close friends and several leisure 
time pursuits.  Following examination, the examiner indicated 
that the Veteran did not appear to meet the exposure criteria 
for a diagnosis of PTSD with regard to the physical assault.  
It was more difficult to verify the sexual assault.  The 
Veteran's overall level of traumatic stress exposure appeared 
to be low based on frequency and severity of traumatic 
incidents.

The examiner noted that the Veteran minimally met the re-
experiencing criteria.  He had nightmares every few months.  
He did not have dreams involving replay of the traumatic 
events.  He denied flashbacks and could identify no cues that 
would elicit distress.  Since he did not have cued distress 
reactions, he did not have physiological reactivity to any 
symbolic stimuli.  The examiner further indicated that the 
Veteran did not meet three of the seven required criteria in 
the avoidance domain.  He had no memory gaps with respect to 
the traumas and no diminished interest in activities.  He did 
not currently feel detached or estranged from others.  The 
Veteran only met one of the two required hyperarousal 
criteria.  There was no evidence on examination of difficulty 
concentrating.  Therefore, the Veteran did not meet the 
diagnostic criteria for a diagnosis of PTSD.

It was also noted that psychological testing also did not 
support a diagnosis of PTSD.  Therefore, the examiner 
concluded there was no Axis I diagnosis, but, instead, 
diagnosed  personality disorder, not otherwise specified, 
under Axis II.  The examiner noted that, while the Veteran 
met the exposure and re-experiencing criteria of PTSD, he did 
not meet the avoidance or arousal criteria.  He indicated 
that the Veteran believed that his life complaints were due 
to traumatic events that occurred in service, but that 
linkage could not be substantiated on the evaluation.  Thus, 
the examiner opined that the Veteran's current complaints 
were less likely as not caused by or the result of traumatic 
events in service.

An August 2007 VA outpatient record reflects a diagnosis of  
depressive disorder, not otherwise specified; an Axis II 
diagnosis was deferred.  It was noted that the Veteran told 
the provider that he needed a positive diagnosis of PTSD for 
his compensation claim.  He had difficulty with relationships 
and experienced depression in situations and flashbacks.  He 
no longer experienced hypervigilance and anxiety.  He denied 
suicidal or homicidal thoughts.  The Veteran described both 
his physical and sexual assaults in service.

Subsequent VA outpatient records dated in 2008 show reflect 
that  the Veteran was seen for psychiatric treatment.  His 
diagnosis was not altered.

During the June 2009 Board hearing, the Veteran acknowledged 
that there was no PTSD diagnosis in his record.  He indicated 
that when he first experienced symptoms, PTSD was not a known 
diagnosis.  He stated that he received Social Security 
payments for chronic depression beginning in the early 1970s.  
He expressed his belief that, since this problem occurred 
during the ten years after service,  there was some 
indication of service connection.  He also testified that his 
counselor at the VA facility declined to state whether he had 
PTSD, but expressed his belief that she would diagnose PTSD 
if asked by VA.

A.  PTSD

The first requirement for service connection for PTSD is a 
medical diagnosis of the condition.  Diagnoses of PTSD must 
be rendered in accordance with the diagnostic criteria for 
the condition set forth in the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting 
that VA has adopted the nomenclature of the DSM-IV) (2009)).

In this appeal, the  Board finds that there is no medical 
diagnosis of   PTSD of record.  A review of the entire claims 
file, including many VA treatment records and one VA 
examination shows that the Veteran has been diagnosed with 
personality disorder and depressive disorder but not PTSD.  
The October 2004 VA examination report shows the examiner 
conducted a thorough PTSD examination to determine whether 
the Veteran met the diagnostic criteria for PTSD; the 
examiner concluded that such criteria were not met..  This 
examination conformed to the requirements of the DSM-IV. The 
remaining  medical evidence of record likewise  reflects that 
the Veteran has not been diagnosed with PTSD.  While the 
Veteran contends that his treatment provider would provide 
such a diagnosis if she was formally asked by the RO, the 
record contradicts his statements.  His provider specifically 
stated that the Veteran sought a diagnosis of PTSD, but that 
she did not give one.  

Furthermore, as regards any  direct assertions of the Veteran 
and his representative that the Veteran has service-related 
PTSD, the Board notes that such assertions provides no basis 
for  allowance of the claim.  As indicated above, this claim 
turns on the fundamental matter of  current disability (a 
medical diagnosis)-a  matter within the province of trained 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As neither the  Veteran nor his 
representative is  shown to be other than a layperson without 
appropriate medical training and expertise, neither is  
competent to render a probative (persuasive) opinion on the 
medical matter upon which this claim turns.  See, e.g., 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, the lay assertions in this 
regard have no probative value.

As the preponderance of the competent evidence establishes 
that the first, essential criterion for service connection 
for PTSD-a -medical diagnosis of the disability in 
accordance with the applicable diagnostic criteria-is not 
met, service connection for PTSD cannot be established, and 
the Board need not address the remaining criteria for service 
connection for PTSD.  See 38 C.F.R. § 3.304(f).

For all the foregoing reasons, the Board finds that the claim 
for service connection for PTSD must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, under the 
circumstances of this case (as noted above),  that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



B.  Depressive Disorder

The evidence reflects that the Veteran was diagnosed with 
depressive disorder, not otherwise specified, in August 2007.  
No  other records reflect  this diagnosis, (although  
subsequent VA records also reflect no change in diagnosis).

Even if the Board accepts the 2007 diagnosis as a valid 
diagnosis of current acquired psychiatric disability-
specifically, depressive disorder-has been diagnosed,  
review of the claims file reflect that there is no medical 
comment or opinion even suggesting that there exists a 
medical  between such disability and  service.  

The service treatment records reflect  no evidence of any 
treatment for or diagnosis of any acquired psychiatric 
disability.  All psychiatric examinations before service, 
during service, and at separation were normal.  There is one 
notation that the Veteran had a passive aggressive 
personality.  However, as  addressed below, such is not 
reflective of an acquired psychiatric disability.  

The Board also notes that there is no evidence of continuity 
of symptoms since separation from service.  While, during his 
June 2009 Board hearing , the Veteran implied that he 
experienced depressive symptoms during the ten years 
following his discharge, he then specified that they began in 
the early 1970s.  This would place the onset of such symptoms  
five years after the Veteran separated from service.  Other 
evidence shows the Veteran first filed a claim for VA pension 
benefits based upon psychiatric disability in October 1978, 
more than ten years after separation from service.  There is 
no other evidence relating to continuity of symptomatology.  

Moreover, the first diagnosis of an acquired psychiatric 
disorder was not until August 2007, more than forty years 
after separation from service.  The Board points out that the 
passage of many years between discharge from active service 
and documentation of a claimed disability is a factor that 
tends to weigh against a claim for service connection.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000).  

Furthermore, there is no competent opinion of record 
supporting the Veteran's contention that his currently 
diagnosed depressive disorder is related to his sexual or 
physical assault or any other incident in service.  In fact, 
in the only competent opinion of record to address the 
question of etiology of the Veteran's psychiatric complaints, 
the October 2004 VA examiner determined that the Veteran's 
complaints were less likely than not related to his assaults 
in service.  As indicated, this opinion was based on both 
examination of the Veteran and review of the claims file.  
While the examiner did not actually diagnose an acquired 
psychiatric disorder at that time, his opinion did refer to 
psychiatric symptoms reasonably attributable to diagnosed 
depressive disorder.  Significantly, there is no contrary 
medical opinion of record, and neither the Veteran nor his 
representative has identified or even alluded to the 
existence of any medical opinion that, in fact, supports the 
claim for service connection.  

Finally, as regards any direct assertions of the Veteran and  
his representative that current depressive disorder is 
medically related to service, the Board finds, as noted 
above, that neither is competent to render such an opinion; 
hence, the lay assertions in this regard, without more, 
simply  do not provide persuasive support for the claim.  .  
See Bostain, 11 Vet. App. at 127, citing Espiritu, 2 Vet. 
App. at 492.  See also Routen, 10 Vet. App. at 186 ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.

For all the foregoing reasons, the Board concludes that the 
claim for service connection for an acquired psychiatric 
disability, diagnosed as depressive disorder, must be denied.  
In reaching this conclusion,  the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.



C.  Personality Disorder

Personality disorders are not considered "diseases or 
injuries" within the meaning of applicable legislation and, 
hence, do not constitute disabilities for VA compensation 
purposes.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2009).  
Therefore, to the extent that in-service and post-service 
records show the Veteran has been diagnosed with a 
personality disorder, the Board finds that service connection 
for such a condition  is legally precluded.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for PTSD is denied.

Service connection for an acquired psychiatric disorder, 
diagnosed as depressive disorder, is denied.

Service connection for a personality disorder is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim for a TDIU  is warranted.

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  See 
38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2009).  For the purpose 
of one 60 percent disability, or one 40 percent disability in 
combination, disabilities of one or both lower extremities 
will be considered as one disability.  38 C.F.R. § 4.16. 

The Veteran has been granted service connection for chronic 
pain syndrome, status post radial neck dissection and cranial 
nerve XI injury, right shoulder (rated as 30 percent 
disabling); cold weather injury residuals of the left lower 
extremity (rated as 30 percent disabling); and cold weather 
injury residuals of the right lower extremity (rated as 30 
percent disabling).  The  combined rating is 70 percent.  The 
Veteran is rated as 30 percent disabled for each foot, and 
these are considered together in determining whether the 
Veteran meets the schedular requirement for a TDIU.  See 
38 C.F.R. § 4.16.  Here, those two ratings combine to result 
in a 50 percent rating for a single disability.  Therefore, 
the Veteran meets the percentage requirements for schedular 
for a TDIU.  The question remains, however, as too whether 
his disabilities render him unable to obtain or retain 
substantially gainful 

In a written statement dated in January 2006, the Veteran 
indicated that  he could no longer work due to taking pain 
medication.  He could not obtain a license to work as a cab 
driver (his most recent employment).  He was unable to 
perform physical labor and, due to his educational and work 
history, he could no longer work due to his service-connected 
disabilities.

During the June 2009 Board hearing, the Veteran testified 
that he had recently undergone surgery on his service-
connected shoulder.  He indicated that the  physician had 
accidentally severed a cranial nerve during this surgery, and 
that this was the reason he  took pain medication.  He 
reported that he takes  both morphine and Oxycodone.

As indicated, he Veteran meets the percentage requirements of 
38 C.F.R. § 4,16(a), but there is no medical opinion that 
directly addresses the question of whether his disabilities, 
in fact, render him unemployable.  Given these facts, and the 
Veteran's recent assertions as to the extent of his service-
connected disabilities, the Board finds that a medical 
opinion addressing whether the Veteran's service-connected 
disabilities, either individually or in concert, render him 
unable to obtain or retain substantially gainful employment, 
is needed to resolve this claim.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c)(4)(i)(C) (2009); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006)..

Hence, the RO should arrange for the Veteran to undergo VA 
examination, by an appropriate physician, at a VA medical 
facility.  The Veteran is hereby advised that failure to 
report for the scheduled VA examination, without good cause, 
shall result in denial of the claim for a TDIU (which is 
considered a claim for increase).  See 38 C.F.R. § 3.655(b) 
(2009).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  If the Veteran fails to 
report to the scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) of any notice(s) 
of the date and time of the examination sent to the Veteran 
by the pertinent VA medical facility.

Prior to scheduling the examination, and to ensure that all 
due process requirements are met, the RO should also give the 
Veteran another opportunity to provide information and/or 
evidence pertinent to the claim on appeal.  The notice letter 
to the Veteran should explain that he has a full one-year 
period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 
2009) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year notice period).  

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the claim 
on appeal that is not currently of record.  
This includes any written medical 
statement(s) as to his employability due 
to service-connected disabilities.

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, or 
the time period for the Veteran's response 
has expired, the RO should arrange for the 
Veteran to undergo VA examination, by an 
appropriate physician, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the physician 
designated to examine the Veteran, and the 
report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all results made 
available to the examining physician prior 
to the completion of his or her report), 
and all clinical findings should be 
reported in detail.

The physician should render an opinion, 
based upon review of the record and 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or 
greater probability) that the Veteran's 
service-connected disabilities, either 
individually or in concert, render him 
unable to obtain or retain substantially 
gainful employment.  

In rendering the requested opinion, the 
physician should specifically consider the 
opinions reflected  in the August and 
September 2005 VA examination reports.

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

4.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
Veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for a 
TDIU.  If the Veteran fails, without good 
cause, to report to the scheduled 
examination, in adjudicating the claim for 
TDIU, the RO should apply the provisions 
of 38 C.F.R. § 3.655(b), as appropriate.  
Otherwise, the RO should adjudicate each 
claim on appeal  in light of all pertinent 
evidence and legal authority.

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


